Citation Nr: 0835887	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
recurrent pain and swelling with instability of the left 
knee, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The Board notes that in the June 2006 rating decision the RO 
granted a separate 20 percent evaluation under Diagnostic 
Code 5258.  38 U.S.C.A. § 4.71a, Diagnostic Code 5257 (2007).  
The veteran was provided notice regarding the increase in 
evaluation and did not appeal the rating.  Therefore, this 
issue is not currently before the Board for review.


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected recurrent pain and swelling with 
instability of the left knee is not manifested by impairment 
of the tibia and fibula; arthritis; ankylosis; or moderate 
impairment manifested by recurrent subluxation or lateral 
instability.  Additionally, the veteran's left knee 
disability did not require removal of symptomatic semilunar 
cartilage and was not productive of limitation of left leg 
flexion to 30 degrees or less or limitation of leg extension 
to 15 degrees or more at any time relevant to the appeal 
period.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
service-connected recurrent pain and swelling with 
instability of the left knee have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in November 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the veteran's service 
connection claim.  These letters also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the November 2004 letter was sent to 
the veteran prior to the January 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2007), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a June 2006 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that first and fourth 
notice elements were satisfied by virtue of the November 2004 
and the March 2006 correspondence, which were followed by the 
June 2006 readjudication.  Cumulatively, the letters informed 
the veteran of the necessity of providing on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of his claimed disability and the effect 
that worsening has on the veteran's employment and daily life 
and included examples of pertinent medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  In particular regard to the impact that the 
veteran's increased disability has on his employment, the 
Board notes that the RO specifically advised the veteran in 
the March 2006 letter that VA considered evidence of the 
impact of his claimed disability and its symptoms on his 
employment in determining the disability rating and 
specifically asked the veteran to provide evidence such as 
statements from employers as to job performance, lost time, 
or other information regarding how his claimed disability 
affects his ability to work.  In particular regard to the 
impact that the veteran's increased disability has on his 
daily life, the Board observes that the RO asked the veteran 
in the March 2006 letter to submit statements to describe in 
what manner the veteran's disability had become worse and to 
submit his own statement describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by the disability.  Such 
information would elicit the type of information and evidence 
necessary to ascertain the effect of the veteran's claimed 
disability on his daily life.

The Board additionally notes that the third notice element 
was satisfied by virtue of the March 2006 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

The Board notes, however, that the veteran has not been 
provided with adequate notice with respect to the second 
notice element in any VCAA correspondence issued during the 
course of this appeal and entitlement to a higher disability 
rating would not be satisfied by the veteran merely 
demonstrating a noticeable worsening or increase in severity 
of his disability.  Indeed, a specific measurement or test 
result is required in order for the veteran to obtain a 
higher disability rating for his knee injury under 38 C.F.R. 
§ 4.71a (2007), Diagnostic Codes 5256 through 5263.  

Nevertheless, the absence of such notice is deemed harmless 
error in this case as it can be reasonably concluded that the 
veteran had actual knowledge of the rating criteria.  Indeed, 
the schedular criteria for rating knee impairments was 
included in the March 2006 Statement of the Case (SOC) and 
the veteran has not asserted any lack of notice with respect 
such criteria.  Moreover, evidence identified as relevant to 
the veteran's claim has been obtained and considered with 
respect to this appeal and the veteran has had a meaningful 
opportunity to participate in the adjudication of his 
increased rating claim during the course of this appeal such 
that the essential fairness of the adjudication has not been 
compromised despite any absence of notice with respect to 
this element in the VCAA notice letters.     

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R § 3.159 (2007) with respect to nearly all provisions.  
For those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
notice defect was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  As such, the Board 
finds that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA examinations in January 2005 and July 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  Additionally, VA and private treatment records 
identified as pertinent to the veteran's claim have been 
associated with the claims folder.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

The veteran hurt his knee in basic training in 1969 and was 
granted service connection for pain and swelling of the left 
knee in December 1970, rated at 0 percent.  The veteran was 
granted an increase in evaluation to 10 percent under 
Diagnostic Code 5257 with an effective date of November 17, 
2004, in the January 2005 rating decision.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

At the VA examination in January 2005, the veteran presented 
with swelling, muscle spasm and painful motion in his left 
knee.  In addition, there was evidence of effusion and mild 
medial and lateral instability.  Upon examination the 
examiner found no dislocation or subluxation, and no locking.  
There was also no evidence of arthritis, ankylosis, or 
patellar or meniscus abnormality.  X-rays showed that while 
there was no acute fracture or dislocation, there were 
intraarticular calcifications in the medial and lateral joint 
space which the examiner stated could be degenerative or 
pseudogout.  Therefore, the evidence demonstrates that there 
is no laxity and only mild instability of the veteran's left 
knee.  As such, a 10 percent evaluation has been assigned 
under Diagnostic Code 5257.  In the absence of moderate 
impairment manifested by recurrent subluxation or lateral 
instability, the veteran is not entitled to a 20 percent 
evaluation under Diagnostic Code 5257.

The Board has also considered whether the veteran is entitled 
to a higher or separate rating under alternate diagnostic 
codes pertaining to the knee.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  In the January 2005 VA 
examination, the veteran presented with flexion to 110 
degrees without pain.  More recently in the July 2005 VA 
examination the veteran presented with full range of motion.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  On the 
January 2005 VA examination, the veteran presented with 
extension to 0 degrees.  There was no additional loss of 
range of motion with repetitive movements.  The July 2005 VA 
examination stated that the veteran had full range of motion.

The Board acknowledges that at the VA examinations in both 
January 2005 and July 2005, the veteran presented with 
complaints of pain in his knee.  Nevertheless, there are no 
objective medical findings that any pain on use or during 
flare-ups, abnormal movement, fatigability, incoordination, 
or any other such factors resulted in the veteran's left knee 
being limited in flexion or extension to the extent required 
for an increased rating based on limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability); 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2006).  Neither examination indicated 
that there is additional loss of range of motion with 
repetitive movements and an active range of motion did not 
produce any weakness, fatigue or incoordination.  Thus, such 
factors have already been contemplated in the currently 
assigned disability evaluation for the veteran's left knee 
disability.

Additionally, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate limitation of 
flexion and extension to at least a 0 percent compensable 
degree, the Board finds that VAOPGCPREC 9-04 is inapplicable 
in the instant case.  VAOPGCPREC 9-98 (1998).

The Board also notes that the maximum disability rating under 
both Diagnostic Code 5263 for genu recurvatum and Diagnostic 
Code 5259 for removal of symptomatic, semilunar cartilage is 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 6263 (2006).  
Thus, a disability rating higher than the current 10 percent 
is not available under those diagnostic codes.  In addition, 
there is no medical evidence of malunion or nonunion of the 
tibia and fibula, or ankylosis associated with the service-
connected left knee disability that would support a higher 
evaluation under the criteria set forth in Diagnostic Codes 
5256 or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 
(2007).

The Board acknowledges that the January 2006 MRI report 
revealed complex tears in both menisci, including a radial 
posterior horn tear on the medial meniscus.  In addition, the 
private treatment records from the Knee and Orthopedic Center 
revealed a possible torn medial and lateral meniscus and a 
lateral meniscal cyst.  These diagnoses were addressed in the 
June 2006 rating decision which granted the veteran with a 
separate 20 percent rating under Diagnostic Code 5258 for a 
torn meniscus with "locking" pain and effusion.  The Board 
further notes that this issue is not under appeal and will 
not, therefore, be addressed in this decision.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2007).

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
recurrent pain and swelling with instability of the left knee 
as a review of the record, to include the medical evidence, 
fails to reveal any additional functional impairment 
associated with such disability to warrant consideration of 
alternate rating codes.

The evidence does not show that symptomatology associated 
with the veteran's left knee disability more nearly 
approximates the schedular criteria associated with a higher 
or separate rating at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned 10 percent rating under Diagnostic Code 5257 is 
appropriate for the entire appeal period.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's left knee injury warrants an 
initial rating higher than 10 percent on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2007).  Any limits on the 
veteran's employability due to his left knee disability have 
been contemplated in a 10 percent rating under Diagnostic 
Code 5257.  The evidence also does not reflect that the 
veteran's left knee disability has necessitated any frequent 
periods of hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's statements that his 
service-connected recurrent pain and swelling with 
instability of the left knee is worse than the assigned 
rating.  The Board places significantly more weight on the 
objective clinical findings reported on examination than the 
veteran's own subjective statements in support of his claim.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board).  Furthermore, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected left knee 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1) and (2) (2007).  As a preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for recurrent pain and swelling with instability of the left 
knee is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


